Citation Nr: 0100518	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  92-17 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for schizophrenia prior to May 1, 1994.  

2.  Entitlement to an increased rating for schizophrenia, 
currently evaluated as 30 percent disabling.  

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to August 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which granted a compensable 
evaluation for the veteran's service-connected paranoid 
schizophrenia, effective from August 1991, the date of 
receipt of his claim for an increase.  The veteran appealed 
the 10 percent evaluation.  

On appeal, the Board noted that, in appealing the 10 percent 
evaluation, the veteran had claimed that his schizophrenia 
prevented him from working.  Hence, the Board construed the 
veteran's statement to be a claim for a total disability 
rating based on individual unemployability (TDIU) due to his 
service-connected disability.  In September 1994, the Board 
remanded the case to the RO for further development of the 
increased rating issue and for the RO to undertake necessary 
development and adjudication of the TDIU issue.  

In a rating decision of November 1994, the RO increased the 
disability evaluation for schizophrenia from 10 percent to 30 
percent, effective from May 1, 1994, following a period of a 
temporary 100 percent evaluation for hospital treatment for 
schizophrenia.  The same rating decision denied the veteran 
TDIU.  The veteran appealed both issues.  

In April 1996, the Board again remanded the case to the RO 
for further development.  The RO, in an October 1998 rating 
decision, denied the veteran an increased rating for 
schizophrenia and denied him TDIU.  The veteran pursued his 
appeal.  

In July 2000, the veteran and his wife testified at a 
personal hearing held at the RO before the undersigned member 
of the Board.  At the hearing, he submitted additional 
evidence, along with a signed waiver of RO jurisdiction of 
that evidence.  See 38 C.F.R. § 20.1304 (2000).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
determination of the appellant's appeal has been obtained by 
the RO.  

2.  Prior to May 1994, the symptomatology associated with the 
veteran's paranoid schizophrenia have been attributed to his 
substance abuse, cocaine, manifested by complaints of stress 
and feelings of anxiety, auditory hallucinations, and 
paranoia, which were stabilized by regularly prescribed 
injections of neuroleptic medication.  

3.  Prior to May 1994, the veteran's paranoid schizophrenia 
has been shown to result in no more than a mild impairment of 
social and industrial adaptability.  

4.  Since May 1994, the veteran's paranoid schizophrenia has 
been shown to result in social and industrial impairment no 
more than distinct, unambiguous, or moderately large in 
degree or, since November 7, 1996, no more than occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of an inability to 
perform occupational tasks.  

5.  The veteran's service-connected disability, by itself, 
does not preclude him from obtaining or retaining 
substantially gainful employment that is consistent with his 
occupational experience.  


CONCLUSIONS OF LAW

1.  Prior to May 1994, the criteria for a disability 
evaluation in excess of 10 percent for paranoid schizophrenia 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1-4.3, 4.7, 4.10, 4.132 Diagnostic Code 9203 
(1996).  

2.  Effective from May 1, 1994, the criteria for a disability 
evaluation in excess of 30 percent for schizophrenia under 
the former criteria, and, effective from November 7, 1996, 
under either the former or revised criteria have not been 
met.  38 U.S.C.A. § 1155 ( West 1991); 38 C.F.R. §§ 3.321, 
4.1-4.3, 4.7, 4.10, 4.130, 4.132 Diagnostic Code 9203 (1996 & 
2000).  

3.  The criteria for a total rating based upon individual 
unemployablity due to service-connected disability have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

While on active duty service, the veteran was treated for 
multiple drug abuse.  In early May 1973, he became comatose 
following an ingestion of alcohol and possibly cocaine.  He 
was hospitalized and found to have an acute schizophrenic 
reaction with hallucinations, agitation and autism.  The 
diagnoses included improper use of drugs, marijuana and 
alcohol.  He was separated from service in August 1973 with 
disability severance pay.  In a December 1973 rating 
decision, the RO granted the veteran service connection for 
schizophrenic reaction and assigned the disability a 10 
percent evaluation, effective from August 1973, the time of 
the veteran's separation from active military service.  In 
August 1981, the RO reduced the disability evaluation for 
undifferentiated schizophrenia from 10 percent to 
noncompensably disabling, effective from November 1, 1981.  
The basis for the reduction was that the symptomatology 
exhibited at that time primarily reflected a psychosis 
associated with organic brain syndrome due to drug or poison 
intoxication (willful misconduct).  The veteran was notified 
of the decision, but he did not initiate an appeal.  The 
August 1981 decision became final and the noncompensable 
evaluation remained in effect until he filed his current 
claim in August 1991.  

The veteran's VA outpatient treatment records for May 1989 
through June 1991 show that he was being seen for paranoid 
schizophrenia and cocaine dependency.  In May 1989, he was 
complaining of stress and feeling anxious.  The clinical note 
indicates that he had a history of schizophrenia and a strong 
drug history.  At the time, he was working as a machinist.  
In August 1989, he was bored while unemployed and found that 
stressful.  In April 1990, he felt that he was disabled.  In 
May 1990, he was requesting admission to the hospital for his 
nerves.  At the time, he was homeless.  The day before being 
seen, he had received a $260.00 relief check and spent 
$200.00 on cocaine and spent the night in a motel.  On mental 
status examination, he was oriented for time, place and 
person.  He was alert and cooperative.  He denied suicidal 
and homicidal ideations, and auditory and visual 
hallucinations.  There was no delusional thinking.  He was 
taking Prolixin (neuroleptic medication) by injection for 
control of auditory hallucinations, anxiety and paranoia.  
The diagnoses were cocaine dependence and paranoid 
schizophrenia.  He continued taking the shots, given 
approximately every two weeks, which he discontinued in early 
1991 because he did not want to come into the VA clinic and 
spend a few hours just to get an injection.  

The report of the veteran's August 1991 VA hospitalization 
notes that he had been diagnosed with chronic paranoid 
schizophrenia at age 22 and has been cocaine dependent for 
the past five years.  He had not been compliant with 
outpatient follow-up treatment medications.  He was referred 
to the hospital by his wife when he became "out of control" 
with cocaine use.  He made repeated threats to harm his wife 
and children if they would not give him money for drugs.  At 
hospitalization, he was experiencing thought broadcasting and 
thought insertion, suicidal ideation without plan or intent, 
homicidal ideation, anxiety, and agitation, paranoia, and 
ideas of reference coming from the radio and magazines.  He 
was admitted for treatment and his medication included 
Prolixin.  He seemed to be responding to treatment, but left 
after twelve days and was given an irregular discharge.  The 
diagnoses were chronic paranoid schizophrenia and 
polysubstance dependence (cocaine/alcohol).  The veteran was 
considered not competent for VA purposes.  

From early September to mid-November 1991, the veteran was 
again hospitalized in a VA facility complaining of auditory 
hallucinations, paranoia, and an anxious mood.  He was using 
cocaine.  By history, the medical reports noted that he had 
been a machinist who was last employed in May 1989 after 
thirteen years of employment.  He was attending a training 
program and financially, Social Security disability was 
listed.  

From late March to mid-April 1994, the veteran again was 
hospitalized at a VA facility.  At the time of hospital 
admission, it was noted that he had been a long-standing 
outpatient of the dual diagnosis treatment program who, after 
successful treatment, was last discharged from the program in 
September 1991.  He was now being hospitalized because of a 
relapse to substance abuse with crack and alcohol.  He was 
married, and until recently, had been employed through 
temporary agencies.  Six weeks prior to hospital admission, 
he had relapsed to marijuana use when he began to get more 
depressed.  He developed anhedonia and ultimately lost his 
job.  He had missed his regularly scheduled Prolixin shot and 
had begun to get psychotic.  On hospital admission, he 
endorsed some recent paranoia, but currently did not have 
any; he also endorsed some suicidal ideation for the previous 
few months, but denied any particular planning or intent.  
His mood was depressed, although it brightened over time 
without specific  anti-depressant treatment.  For the two 
months preceding, he stated that he had been withdrawn, 
isolative, lethargic, and did not wish to live anymore.  He 
was admitted on a voluntary basis and started on medication, 
including Prolixin.  He had much improved by hospital 
discharge.  The diagnoses were chronic paranoid schizophrenia 
and polysubstance dependence (cocaine, alcohol and 
marijuana).  He was considered not competent for VA purposes.  

Based on recent medical evidence and the above-mentioned 
hospitalization report, the RO proposed in November 1994 that 
the veteran be rated incompetent for purpose of payment of VA 
benefits.  He was notified of the proposal, with which he did 
not disagree, and the RO determined him to be incompetent for 
VA purposes, effective from January 1995.  His wife was 
subsequently named as his fiduciary.  

The report of the veteran's June 1996 VA psychiatric 
examination notes that he was complaining of feeling 
paranoid.  He was taking Prolixin injections every two weeks 
and claimed that he was feeling drowsy because of his 
medication.  He was appropriately and casually dressed.  His 
speech had no defect and no form of thought disorder.  His 
mood was mildly depressed; however, he indicated that with 
medication his mood had improved.  His affect was 
appropriate.  He had no delusions, was somewhat suspicious 
and paranoid.  With medication, he indicated that his 
paranoia had been less than before.  He had no hallucinations 
and no suicidal or homicidal ideation.  He was alert and 
oriented for time, place and person.  His memory, insight and 
judgment were fair.  The diagnoses were chronic paranoid 
schizophrenia and depressive disorder, not otherwise 
specified.  The psychiatrist assigned a GAF (Global 
Assessment of Functioning) score of 55 to the veteran's 
overall condition.  It was the psychiatrist's opinion, after 
review of the record and examination of the veteran, that the 
veteran's symptomatology was schizophrenia and that, although 
he had used substances in the past, schizophrenia had been 
the major factor that had impeded the veteran's ability to 
work from an industrial and social point of view.  However, 
polysubstance abuse also was compounding his social 
functioning and ability to be working.  The examining 
physician found the veteran competent and recommended that he 
continue his treatment.  

Following the June 1996 psychiatric evaluation and based on 
the VA examiner's opinion, the RO, in a November 1996 
decision, determined that the veteran was now competent for 
VA purposes, effective from November 1996.  The veteran was 
notified of the decision, and of his appeal rights, in a VA 
letter dated in December 1996.  He did not file an objection 
to the RO's determination.  

A VA physician's medical statement in December 1996 
essentially relates that the veteran suffers from chronic 
paranoid schizophrenia and cocaine dependence.  He had been 
followed by the dual diagnosis treatment program on a monthly 
basis, ending two weeks ago due to relocation.  He further 
related that the veteran had been unable to work in the last 
two months due to cocaine use, depression, and paranoia.  In 
the physician's opinion, the veteran should be considered 
fully disabled due to his inability to manage his money, 
cocaine use, and impaired judgment due to paranoia.  

The veteran's outpatient treatment reports from a private 
mental health clinic for various periods between July 1986 
and December 1995 reflect treatment for nervousness and 
paranoia.  They further indicate that he was taking Prolixin 
during this time.  

The report of the veteran's July 1997 VA examination 
indicates that the examining physician had reviewed the 
veteran's medical history and clinical records.  The examiner 
observed that the veteran had been married for about twenty 
years and was still living with his wife.  At the time of the 
examination, the veteran indicated that he had not worked for 
almost one year.  He did not watch much television because it 
discomforted him mentally.  He had a limited number of 
friends outside of his family.  He indicated that he had been 
free of substance abuse for some time.  The examiner noted 
that the veteran was alert, oriented and cooperative, 
casually dressed with no unusual gestures or behavior.  His 
associations were intact and his affect appropriate.  He made 
good eye contact and was cooperative.  There was no evidence 
of psychomotor agitation or retardation.  His speech was 
clear and coherent.  The examiner commented that the veteran 
did describe feelings of being paranoid and uncomfortable 
around people.  He had expressed feeling depressed from time 
to time, but no current suicidal or homicidal ideas.  He had 
some auditory hallucinations, which were not completely 
controlled by medication.  He denied any visual 
hallucinations.  He denied feeling any special powers; his 
memory was good; but the examiner thought that the veteran's 
thought presentation of historical information was somewhat 
disorganized.  He had insight into his being ill and his 
judgment was good.  The examiner noted that the veteran 
himself stated that he tended to overspend and, although the 
veteran is competent in terms of being aware of his funds and 
the disposition of them, he had better control of his money 
when his wife manages his benefits.  The examiner assigned a 
GAF score of 55 to the veteran's psychiatric condition.  

The above-mentioned VA examining physician noted that the 
veteran met the diagnostic criteria for schizophrenic 
reaction, paranoid type, in that he did have auditory 
hallucinations, paranoid ideas and some delusional feelings.  
The veteran also was aware of the fact that his thinking was 
distorted, which had been helped to a limited degree by 
medication.  The examiner also indicated that the veteran 
suffered from organic depressive disorder, which had been 
helped with medication.  The physician offered that the 
degree of the veteran's impairment, occupationally and 
socially, as a result of his mental condition was severe.  

In May 1999, the VA received copies of the veteran's Social 
Security Administration records, which essentially contain 
duplicative medical reports of VA records already in the 
veteran's claims file.  These records also include a medical 
statement, dated in January 1997, noting that the veteran was 
diagnosed with chronic schizophrenia, a permanent condition 
that had interfered with his ability to concentrate in 
difficult tasks but that he was able to perform simple, 
structured tasks.  Another statement from an examining 
physician, also dated in January 1997, notes that the veteran 
retained the ability to understand, remember and carry out 
simple work-related tasks in a work-place setting where co-
worker and public contacts were limited.  The Social Security 
Administration report notes that the veteran's benefits 
terminated the last day of March 1997 and that the veteran's 
primary diagnosis was affective (mood) disorder, with a 
secondary diagnosis of substance dependence disorders 
(drugs).  

In a medical statement dated in July 2000, a VA physician 
related that he had known the veteran for approximately five 
years and that he suffered from schizophrenia, paranoid 
subtype.  He had had chronic symptoms of hallucinations and 
paranoid ideation that have impaired his functioning.  His 
ability to handle stress, such as conflict or managing 
multiple tasks, was severely limited and resulted in an 
exacerbation of symptoms.  These symptoms had only been 
partially mitigated by medication treatment.  He had limited 
capacities for handling stress due to his psychiatric 
illness.  When asked to do more than one thing, he easily 
become overwhelmed, anxious and exhibited an increase in his 
psychotic symptoms.  Consequently, he had not been able to 
keep jobs for long periods of time.  In addition, the veteran 
has diabetes, hypertension, and hepatitis.  The physician 
further noted that those were chronic diseases that require 
daily attention, which exacted a significant amount of the 
veteran's limited concentration.  In summary, the physician 
noted that the veteran had repeatedly tried to work over the 
past five years and the outcome had been consistent.  Even 
the most basic jobs exceeded his capability to manage and 
mentally cope.  He now has chronic diseases that compound the 
problem.  It was the physician's belief that, as a 
consequence of schizophrenia, it was very unlikely that the 
veteran will be able to work consistently in the future.  

I.  Increased Rating

VA utilizes a rating schedule as a guide in the evaluation of 
disabilities resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The disability evaluations are determined by 
comparing a veteran's present symptomatology with criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Individual disabilities are 
assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, as it is in 
the case at hand, it is the present level of disability that 
is of primary concern.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  

The veteran's service-connected paranoid schizophrenia is 
evaluated under the schedular criteria for evaluating 
psychiatric disabilities.  By regulatory amendment effective 
November 7, 1996, substantive changes were made to those 
criteria, as set forth at 38 C.F.R. §§ 4.125-4.132.  See 61 
Fed. Reg. 52695-52702 (1996).  

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
If the revised version of the regulation is more favorable, 
the retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000). 

In the veteran's case, neither the former nor revised 
applicable schedular criteria are clearly more favorable to 
his claim.  Thus, the RO has appropriately considered the 
veteran's claim under the former and revised criteria, and 
there is no prejudice to him in the Board doing likewise, 
applying the more favorable result, if any.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).  

Under the applicable general rating formula for 
psychoneurotic disorders prior to November 7, 1996, a 10 
percent evaluation is warranted if schizophrenia is shown to 
result in a mild impairment of social and industrial 
adaptability.  A 30 percent evaluation is warranted if the 
disability is shown to result in a definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9203 (1996).  The term "definite" was defined as 
"distinct, unambiguous, and moderately large in degree" and 
as representing a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  See O.G.C. Prec. 9-93, 59 Fed. Reg. 4752 
(1994).  See also Hood v. Brown, 4 Vet. App. 301 (1993).  

A 50 percent evaluation is assigned if schizophrenia is shown 
to result in considerable impairment of social and industrial 
adaptability.  A 70 percent rating is assigned if 
schizophrenia is shown to result in lesser symptomatology 
than the criteria for a 100 percent evaluation but which is 
productive of severe impairment of social and industrial 
adaptability.  A 100 percent evaluation is warranted if 
schizophrenia results in active psychotic manifestations of 
such extent, severity, depth, persistence or bizarreness as 
to produce total social and industrial inadaptability.  
See 38 C.F.R. § 4.132, Diagnostic Code 9203 (1996).  

Under the revised criteria, now set forth at 38 C.F.R. 
§ 4.130, Diagnostic Code 9203 (2000), a 10 percent evaluation 
is warranted for occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  A 30 percent evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Prior to May 1994, the veteran's paranoid schizophrenia is 
appropriately evaluated as 10 percent disabling under the 
criteria for rating psychiatric disabilities in effect prior 
to November 7, 1996.  His VA outpatient treatment records for 
May 1989 through June 1991 reflect treatment primarily for 
his drug abuse, specifically cocaine use.  Likewise, his 
hospitalizations in August 1991 and September-November 1991 
were primarily for substance abuse.  Although he also 
exhibited exacerbations of auditory hallucinations, paranoia 
and anxiety, the symptomatology was attributed to his drug 
use.  During this time, he was receiving injections of 
neuroleptic medication for control of those symptoms.  While 
compliant with his medication and treatment, his symptoms 
were in control; however, whenever he resorted to the use of 
drugs, primarily cocaine, during this time, his 
symptomatology increased, usually resulting in 
hospitalization.  Under the circumstances, without medical 
evidence of definite or more severe impairment of social and 
industrial adaptability attributable to his paranoid 
schizophrenia, the criteria for a greater than 10 percent 
disability evaluation have not been met prior to May 1994.  

By late March 1994, the veteran had suffered a relapse and 
had gone back to using drugs; this time crack and alcohol.  
He had begun missing his medication injections and was 
becoming more psychotic.  He had developed anhedonia and 
recently lost his job.  He was having suicidal thoughts.  His 
mood was depressed and he had become withdrawn, isolative, 
lethargic, and felt like he did not wish to live anymore.  By 
June 1996, his symptomatology had lessened through medication 
and he had become alert and oriented.  His memory was fair.  

Applying the relevant law and regulations to the facts in 
this case and following a careful review of the evidence, the 
board finds that the veteran's paranoid schizophrenia, prior 
to May 1, 1994, meets, but does not exceed, a 10 percent 
evaluation under the criteria then in effect for rating 
mental disorders.  From May 1989 through mid November 1991, 
he was hospitalized on a number of occasions primarily for 
substance abuse, cocaine, which exacerbated symptomatology 
associated with schizophrenia.  During this time, he was 
receiving medically prescribed neuroleptic medication to 
stabilize his schizophrenic symptomatology; however, he had 
stopped taking those injections in early 1991 because he did 
not want to come into the VA clinic and spend a few hours 
just to receive an injection.  Although voluntarily 
hospitalized in May 1990 for cocaine use, he denied psychotic 
manifestations and was found to be oriented for time, place 
and person.  The medical reports for his August 1991 VA 
hospitalization show that he was referred to the hospital 
because he had become "out of control" with cocaine use.  
At that time, he was experiencing psychotic manifestations; 
however, once his injections were resumed, he responded to 
treatment and his manifestations subsided.  He was still 
using cocaine and complaining of auditory hallucinations, 
paranoia and anxious mood when hospitalized in September 
1991.  The reports for his March-April 1994 VA 
hospitalization indicate that he had been discharged from the 
dual diagnosis treatment program in September 1991 after 
successful treatment.  Between then and early 1994, he had 
been employed through temporary agencies.  By early 1994, he 
had relapsed into substance abuse with crack and alcohol, 
developed anhedonia and had lost his job.  

The Board observes that, prior to his March 1994 
hospitalization, the etiology of his schizophrenic 
symptomatology has been attributed to his drug abuse.  When 
in compliance with his prescribed medication, that 
symptomatology, such as auditory hallucinations and paranoia, 
were  stabilized.  The veteran is service-connected only for 
paranoid schizophrenia, which given the symptomatology 
manifested by such psychosis prior to May 1994, without 
consideration of his substance abuse, meets, but does not 
exceed mild impairment of social and industrial adaptability.  
He was able to maintain employment through temporary agencies 
and, when in compliance with his prescribed medication his 
psychiatric symptomatology was stabilized.  However, under 
the criteria in effect prior to November 7, 1996, in the 
absence of clinical evidence of a definite, distinct, 
unambiguous and moderately large impairment of social and 
industrial adaptability due solely to his paranoid 
schizophrenia, the criteria, under the former regulations, 
for a 30 percent evaluation prior to May 1, 1994, have not 
been met.  Although the former criteria for rating paranoid 
schizophrenia also set forth the criteria for ratings for 50, 
70 and 100 percent, in light of the foregoing conclusion, and 
given the minimal findings with respect to the veteran's 
schizophrenia prior to May 1, 1994, the Board finds that 
recitation and discussion of those criteria is unnecessary.  

On the other hand, the Board notes that the veteran's 
condition appears to have increased in severity folowing his 
March-April 1994 VA hospitalization.  At the time, he had 
relapsed into crack and alcohol abuse, lost his job, and was 
missing his regularly scheduled injection medication.  As a 
result, he was beginning to have suicidal ideation, 
depression, and increased paranoia.  He was again treated 
with injections to stabilize his schizophrenic 
symptomatology, and he responded to treatment.  Again, his 
polysubstance dependence (cocaine, alcohol and marijuana) was 
diagnosed, along with his chronic paranoid schizophrenia, 
resulting in an opinion of incompetence for VA purposes.  

In June 1996, he was complaining of paranoia and that his 
prescribed injection medication was making him drowsy.  At 
the time, he was appropriately dressed; he had no speech 
defect or thought disorder; his affect was appropriate; he 
was alert and oriented; and had no delusions.  On the other 
hand, he was somewhat suspicious and his memory, insight and 
judgment were fair.  A GAF score of 55 was assigned to his 
overall condition.  The Board notes that, pursuant to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), scores midway between a score of 51 and 60 denote 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  In December 
1996, a VA physician offered that the veteran was being 
regularly treated in a dual diagnosis treatment for 
schizophrenia and substance abuse and that he had been unable 
to work in the last two months due to cocaine use, depression 
and paranoia.  As such, it appears that the veteran was 
capable of employment but for his polysubstance abuse.  
Likewise, on VA psychiatric examination in July 1997, a GAF 
score of 55 also was assigned his overall condition.  At that 
time, he was alert, oriented cooperative, casually dressed 
and his affect was appropriate.  He also was experiencing 
auditory hallucinations, paranoid ideas and some delusional 
feelings.  

The veteran's Social Security Administration records, in a 
medical statements dated in January 1997, that his chronic 
schizophrenia had interfered with his ability to concentrate 
on difficult tasks but that he still was able to perform 
simple, structured tasks; that he retained the ability to 
understand, remember and carry out simple work-related tasks 
in a limited public-contact work place.  The records further 
note that his benefits terminated the last day of March 1997 
and that his primary diagnosis was affective (mood) disorder, 
with a secondary diagnosis of substance dependence disorder 
(drugs).  In July 2000, a VA physician offered, based on a 
five-year acquaintance with the veteran, that the veteran's 
psychotic symptomatology exacerbated when asked to do more 
than one thing.  This is not inconsistent with the Social 
Security Administration physicians' findings.  The VA 
physician further notes that, in addition to schizophrenia, 
he also suffers from chronic diabetes, hypertension and 
hepatitis.  

Under these circumstances, the veteran's paranoid 
schizophrenia, subsequent to May 1, 1994, in and of itself, 
has been shown to result in no more than a definite, 
distinct, unambiguous and moderately large impairment of 
social and industrial adaptability; or (since November 7, 
1996) occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to such symptoms 
as depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment, and mild memory loss.  As such, the 
Board must conclude that the disability meets, but does not 
exceed, the criteria for the currently assigned 30 percent 
evaluation, effective from May 1, 1994, under the former 
criteria or, since November 7, 1996, under either the former 
or revised criteria.  In the absence of clinical evidence of 
considerable impairment of social and industrial adaptability 
(under the former criteria), or of an occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships (under 
the revised criteria), the criteria for the next higher, 50 
percent evaluation, under either the former criteria or, 
since November 7, 1996, under either the former or revised 
criteria, simply are not met.  It follows that the criteria 
for any higher evaluation (70 or 100 percent) likewise are 
not met.  

II.  TDIU

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the veteran to follow 
a substantially gainful occupation.  See 38 C.F.R. § 3.340.  
In reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  See 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991).

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 disability evaluation, or, with 
less disability, if certain criteria are met.  See 38 C.F.R. 
§ 3.340.  Where the schedular rating is less than total, a 
total disability rating for compensation purposes may be 
assigned when the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  In exceptional circumstances, where the veteran 
does not meet the aforementioned percentage requirements, a 
total rating may nonetheless be assigned upon a showing that 
the individual is unable to obtain or retain substantially 
gainful employment.  See 38 C.F.R. § 4.16(b).

While neither the United States Code nor the Code of Federal 
Regulations offers a definition of "substantially gainful 
employment," VA Adjudication Procedure Manual, M21-1, Part 
VI, para. 7.09(a)(7) defines that term as "that which is 
ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Substantially 
gainful employment does not include marginal employment; 
employment is considered marginal where the earned annual 
income does not exceed the poverty threshold.  See 38 C.F.R. 
§ 4.16.

Initially, the Board notes that the veteran does not meet the 
percentage requirements of 38 C.F.R. § 4.16(a).  He has only 
one service connected disability, paranoid schizophrenia, 
rated 10 percent disabling prior to May 1, 1994, and 30 
percent disabling, effective from May 1, 1994.  As addressed 
earlier in this decision, the Board has determined that the 
ratings for his psychiatric disability are entirely 
appropriate.  As 38 C.F.R. § 4.16(a) requires that if there 
is only one service-connected disability, that disability be 
rated at 60 percent of more.  The veteran clearly does not 
meet this criterion.  

The Board notes that during the veteran's current appeal, 
38 C.F.R. § 4.16(c) was in effect, until repealed, effective 
November 7, 1996.  This regulation provided that if the 
veteran's only compensable disability was a mental disorder 
that was assigned a 70 percent evaluation and such mental 
disorder precluded a veteran from securing or following a 
substantially gainful occupation, the mental disorder shall 
be assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  Nonetheless, the veteran 
clearly did not meet this criterion.  Although his only 
service connected disability is a mental disorder, the 
disability evaluation necessary for application of the 
regulation has not been met.  

Under the circumstances, a total rating may be assigned only 
if the record establishes that this is an exceptional case in 
which the veteran's service-connected disability, paranoid 
schizophrenia, nonetheless renders him unemployable.  See 
38 C.F.R. § 4.16(b).  Following a careful review of the 
evidence, the Board finds that it does not.  

The record shows that the veteran worked for many years as a 
machinist.  His Social Security Administration records show 
that he became disabled in May 1989.  His VA treatment 
records show that in May 1989 he was using cocaine.  From 
that time to mid-November 1991, he was hospitalized on a 
number of occasions due primarily to polysubstance abuse.  
During the veteran's July 2000 personal hearing, he noted 
that he had last worked in April 2000 as a security guard, 
but he had held that job for four days and had walked away 
from it because he could not handle it.  Prior to that, he 
had held four or five similar jobs in the past year, each 
time quitting when he felt he could no longer handle the 
responsibility.  In 1996, he had quit a job he had held for 
over a year and half with Federal Express loading and 
unloading trucks.  The veteran's VA medical records for June 
1996 show that, according to a VA physician, although the 
veteran had used substances in the past, schizophrenia had 
been the major factor that had impeded his ability to work 
from an industrial and social point of view; however, 
polysubstance abuse also was compounding his social 
functioning and ability to be working.  In December 1996, the 
medical records show that he had not been able to work for 
the last two months due to cocaine use, depression and 
paranoia.  His Social Security Administration records note, 
in January 1997, that the veteran was diagnosed with chronic 
schizophrenia, a permanent condition that had interfered with 
his ability to concentrate in difficult tasks but he was able 
to perform simple, structured tasks.  Another statement from 
an examining physician for the Social Security 
Administration, also dated in January 1997, notes that the 
veteran retained the ability to understand, remember and 
carry out simple work-related tasks in a work-place setting 
where co-worker and public contacts were limited.  The Social 
Security Administration report further notes that the 
veteran's benefits terminated the last day of March 1997; 
that the veteran's primary diagnosis was affective (mood) 
disorder, with a secondary diagnosis of substance dependence 
disorders (drugs).  In July 2000, a VA physician essentially 
related that, in addition to his polysubstance abuse and 
schizophrenia, the veteran also suffers from diabetes, 
hypertension and hepatitis.  It was that physician's opinion 
that, as a consequence of schizophrenia, it is very unlikely 
that the veteran will be able to work consistently in the 
future.  He further related that when the veteran encounters 
a stressful situation, he experiences an exacerbation of his 
symptoms.  The Board notes that this physician's opinion is 
not contradictory to the findings made by the Social Security 
Administration physicians, only those physicians noted that 
the veteran could work but in situations where he would be 
required to perform simple tasks in a work setting where co-
worker and public contacts would be limited.  

Significantly, the record shows that the veteran has paranoid 
schizophrenia but that his use of polysubstances exacerbates 
the symptomatology associated with that disability, which, in 
turn, has impaired his functioning.  However, his use of 
polysubstances has usually coincided with his termination of 
employment, not by being fired, but rather by him simply 
walking away from the job.  The Board also finds that the 
record does not present any unusual factors that might serve 
as a predicate for a finding of unemployability solely due to 
his service-connected psychosis.  For example, it is not 
shown that his service-connected disability, in and of 
itself, requires frequent hospitalization.  Rather, his 
hospitalizations have been in conjunction with his 
polysubstance abuse, during which his schizophrenia has also 
been treated and re-stabilized, after he had stopped taking 
his medication.  Although he complains that his medication, 
which is being taken to stabilize his psychotic symptoms, has 
made him drowsy and incapable of working, there is no medical 
opinion of record to support that contention.  When in 
compliance with his medication, there appears to be some 
improvement in his schizophrenic symptoms, although it 
further appears that such symptoms, primarily hallucinations 
and paranoid ideation, have been only partially mitigated.  
It is apparent that the veteran's service-connected 
disability has resulted in some interference with employment, 
and that he is not well-suited for some jobs, particularly 
those involving a high level of stress.  However, such 
interference with employment is contemplated in his service-
connected disability evaluations, as discussed earlier in 
this decision, and the evidence of record does not 
demonstrate that the veteran's service-connected disability, 
in and of itself, results in unemployability.  Although his 
psychosis plays a role in his inability to perform sustained 
employment, his nonservice-connected polysubstance abuse, 
diabetes, hypertension, and hepatitis also play important 
roles.  

As such, the veteran's TDIU claim is denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. 49, 55-57 (1991).


ORDER

A disability evaluation in excess of 10 percent for 
schizophrenia prior to May 1, 1994, is denied.  

A disability evaluation in excess of 30 percent, effective 
from May 1, 1994, is denied.  

A total disability rating based upon individual 
unemloyability due to service-connected disability is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

